IN THE COURT OF APPEALS OF IOWA

                                 No. 17-1662
                           Filed December 5, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRANDON BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Brandon Brown appeals his conviction for stalking while in possession of a

dangerous weapon. AFFIRMED.




      Charles Isaacson of Charles Isaacson Law, PC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VOGEL, Presiding Judge.

      Brandon Brown appeals his conviction for stalking while in possession of a

dangerous weapon.       He argues the evidence is insufficient to support his

conviction. We find the evidence sufficient and affirm.

      In October 2016, Ebony Quarles and her children came to the attention of

the Iowa Department of Human Services (DHS). Brown is the father of one of her

children, I.B., but he did not live with Quarles or I.B. DHS offered services to the

family and left the children in Quarles’s home.

      Around 10:30 a.m. on March 3, 2017, Hayley Porter, a social worker at

DHS, visited Quarles and the children in the home. After observing concerns,

Porter began the process for voluntarily removing the children. She called Brown

to ask if he could take the children, and he agreed. But Porter told Brown she

needed to gather more information and she would call him back on whether he

could take the children. The Polk County Attorney then denied permission for

Brown to take the children due to matters related to an open case involving another

child of his. About thirty minutes after the phone call, Brown arrived at the home

and took three of the children—but not I.B., who was apparently in school at the

time—with Quarles’s permission. Porter and another DHS worker tried to stop

him, but he refused to wait for a removal order and drove away with the three

children who were unrelated to him.

      Later that day, Porter obtained an emergency removal order for Quarles’s

children. I.B.’s school was placed on lockdown to prevent Brown from taking the

child. Police stopped Brown outside the school, and Porter drove to the school
                                          3


hoping to find where he took the children.1 During the encounter, Porter testified

Brown said she is “going to pay,” took pictures of her license plate while laughing,

and repeatedly approached her close enough that officers told him several times

to back up. Brown testified he took pictures of all vehicles at the scene “for my

own personal use so I can know what’s going on. Any time I interact with a police

officer or anything, I make sure I take police pictures and videos of everything just

to protect myself.” He acknowledged being angry outside the school, but he

testified he was “calm” and “firm,” and he denied the officers ever told him to back

away from Porter.

       After the encounter outside the school, all drove away but Porter noticed

Brown was following right behind her and making every turn she made. Fearful of

Brown’s tailing her, Porter drove toward the Des Moines police station, and she

testified he stopped following her just before she got to the station.         Brown

acknowledged following her when leaving the school, but he testified he only

followed her because they left at the same time and they both travelled the same

route back to the main road.

       Porter testified Brown apparently called her personal cell phone later that

day. She did not know how he obtained her number, though she may not have

blocked her number when she called him earlier. She testified he said, “I’m going

to make your life miserable,” and demanded to know where I.B. was. When she


1
  Brown did not have the three children with him outside the school. When she asked
about the children, Porter testified Brown “told us one story, that he met Ebony’s mom
halfway to Minnesota. Then, another time, he told me that they were up the street and
asked me to follow him, which the officers intervened and said absolutely not.” Brown
testified he gave the children to their uncle, who then gave the children to their
grandmother in Minnesota. Brown and Quarles eventually returned the children during a
visit with I.B.
                                         4


refused to share information about I.B., Brown hung up. Porter also received

multiple text messages, apparently from Brown, that indicated he knew personal

information about her and her family. Brown denied calling her that evening or

sending those text messages.

       On or about March 10, police executed a search warrant at Brown’s home

looking for the three children. Police called Porter to the home to identify the

children. She testified Brown yelled and charged at her when he saw her inside

his home, causing the officers to hold him back. He denied charging at her or

being restrained. Porter determined the children in the home were not Quarles’s

children, but she testified Brown kept trying to confront her as she left. An officer

followed her home at her request.

       Because of Brown’s actions, DHS removed Porter from I.B.’s case.

However, Brown continued to call Porter’s personal and office phones even after

being told she was no longer working on I.B.’s case. He testified he called her and

visited the DHS office because he wanted information about I.B. and he was

frustrated that no one would provide the information he requested.

       On April 13, the court held the removal hearing for Quarles’s children at the

Polk County Justice Center. Attendees at the hearing included Brown, Quarles,

and Porter. Porter testified Brown was “staring me down the whole hearing” and,

when the court orally confirmed the children’s removal, he mouthed to her, “You’re

going to pay.”

       After the hearing, Deputy David Gray with the Polk County Sherriff’s Office

saw Brown and Quarles yelling as they walked down the stairs inside the Justice

Center. He told them to go outside, and they exited the building heading north. A
                                          5


few minutes later, he received a request to escort Porter to her car. Deputy Gray

and Porter exited the building heading south, and they then walked a couple of

blocks west to a parking lot where Porter had parked her car. The deputy escorted

Porter to the edge of the parking lot and walked east back to the Justice Center.

Along the way, he saw Brown walking west toward Porter with Quarles behind him.

Deputy Gray testified he told Brown, “Do not follow her,” Brown mumbled

something he could not hear, and he again said not to follow her. Brown continued

walking and stopped next to the exit of the parking lot while Porter was still inside.

Deputy Gray returned to the lot and approached Brown. Brown did not move from

the exit as Deputy Gray approached, which he found unusual. He testified Brown

acted “kind of defensive” and said he parked to the northeast beyond the Justice

Center. During the encounter, Deputy Gray noticed Brown had a gun in his

waistband, and he arrested Brown for interference with official acts and failure to

provide a permit for a concealed weapon.

          According to Brown’s testimony, he has had a permit to carry weapons for

about four years. He typically carries a weapon with him “[a]ll the time” or leaves

it in his car or home when going somewhere weapons are prohibited.                 He

acknowledged he was “upset” after the hearing, after which he walked straight from

the Justice Center to his car to pick up his gun as he usually does. He then walked

with Quarles to her car. He did not realize Deputy Gray was talking to him as they

passed each other. He stopped at the exit to the parking lot because another car

was exiting, and he did not know Porter was in the parking lot until he was under

arrest.
                                           6


       On May 25, the county attorney filed a trial information charging Brown with

stalking while in possession of a dangerous weapon and going armed with intent.

Trial was held July 31 to August 2. The jury found him guilty of stalking while in

possession of a danger weapon and not guilty of going armed with intent. The

court sentenced him to a term of incarceration not to exceed five years plus a fine

and surcharge. He now appeals, challenging the sufficiency of the evidence

supporting his conviction.

       “In reviewing challenges to the sufficiency of evidence supporting a guilty

verdict, courts consider all of the record evidence viewed ‘in the light most

favorable to the State, including all reasonable inferences that may be fairly drawn

from the evidence.’” State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012) (citations

omitted). “[W]e will uphold a verdict if substantial record evidence supports it.” Id.

(citation omitted). “Evidence is considered substantial if, when viewed in the light

most favorable to the State, it can convince a rational jury that the defendant is

guilty beyond a reasonable doubt.” Id.

               A person commits stalking when all of the following occur:
               a. The person purposefully engages in a course of conduct
       directed at a specific person that would cause a reasonable person
       to feel terrorized, frightened, intimidated, or threatened or to fear that
       the person intends to cause bodily injury to, or the death of, that
       specific person or a member of the specific person’s immediate
       family.
               b. The person has knowledge or should have knowledge that
       a reasonable person would feel terrorized, frightened, intimidated, or
       threatened or fear that the person intends to cause bodily injury to,
       or the death of, that specific person or a member of the specific
       person’s immediate family by the course of conduct.

Iowa Code § 708.11(2) (2017). Stalking while in possession of a dangerous

weapon is a class “D” felony. Id. § 708.11(3)(b)(2).
                                         7


       Porter testified about Brown’s repeated actions directed at her “that would

cause a reasonable person to feel terrorized, frightened, intimidated, or threatened

or to fear” bodily injury or death. Id. § 708.11(2).   At I.B.’s school, Brown took

pictures of her and her car and confronted her, compelling the officers to intervene.

He followed her away from the school to the point she drove to the police station.

During execution of the search warrant, Brown again aggressively confronted her,

this time causing the officers to physically restrain him. He repeatedly texted and

called Porter’s personal and office phones, even after being informed she was no

longer working I.B.’s case. During the removal hearing, Brown stared at Porter

and mouthed, “You’re going to pay.” After the removal hearing, he walked toward

Porter’s location with Quarles following him. He ignored Deputy Gray’s order to

not follow Porter, and he appeared to attempt to confront her by the parking lot

while possessing a gun. This testimony from Porter and Deputy Gray provides

substantial evidence for the jury to conclude Brown repeatedly directed actions at

Porter that would cause—and he knew or should have known they would cause—

“a reasonable person to feel terrorized, frightened, intimidated, or threatened or to

fear” bodily injury or death. Id.

       Brown portrays himself as acting “legitimately, throughout the entire case,

as any zealous parent fighting to raise their child in the face of DHS opposition

would.” He disputes some of the testimony from Porter and Deputy Gray, and he

claims he had a legitimate purpose for communicating with Porter.             Porter

acknowledged parents are sometimes upset with her involvement, but she testified

she had never seen a parent act like Brown. Her supervisor also testified that

Brown’s “behavior was escalated in a way that I’ve not dealt with in my experience.
                                        8


He was very threatening and intimidating.” The jury was entitled to place greater

weight on the testimony of Porter, Deputy Gray, and Porter’s supervisor. See State

v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993) (“The jury is free to believe or

disbelieve any testimony as it chooses and to give weight to the evidence as in its

judgment such evidence should receive.”). Therefore, even considering Brown’s

testimony, the evidence is sufficient to uphold his conviction of stalking while

possessing a dangerous weapon.

      AFFIRMED.